This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-0034

                                   Mitchell Borchardt,
                                        Relator,

                                           vs.

                                J.R.’s Tech Center, Inc.,
                                      Respondent,

                 Department of Employment and Economic Development,
                                     Respondent.

                                Filed September 8, 2015
                                       Affirmed
                                  Cleary, Chief Judge

                 Department of Employment and Economic Development
                                 File No. 32812775-3


Mitchell Borchardt, Princeton, Minnesota (pro se relator)

J.R.’s Tech Center, Inc., Maple Grove, Minnesota (respondent)

Lee B. Nelson, Tim Schepers, Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent department)


      Considered and decided by Halbrooks, Presiding Judge; Cleary, Chief Judge; and

Hooten, Judge.
                          UNPUBLISHED OPINION

CLEARY, Chief Judge

       In a petition for certiorari review, relator Mitchell Borchardt challenges a decision

by an unemployment-law judge (ULJ) that he is ineligible for unemployment benefits.

Because Borchardt did not have good reason to quit caused by his employer, we affirm.

                                         FACTS

       Borchardt was employed by J.R.’s Tech Center, Inc. from June 2008 until he quit

his job on August 5, 2014. During his employment, Borchardt noticed a discrepancy

between the number of hours on his time card and the number of hours on his paycheck.

On July 8, 2014, after documenting his time cards and comparing them to his pay stubs,

Borchardt informed his supervisor Darlene Theis about the potential discrepancies. Theis

suggested that the discrepancies could have resulted from the company’s practices of

rounding to the nearest tenth of an hour and deducting lunch breaks. Because Borchardt

did not believe that those explanations accounted for the discrepancies, he asked Theis to

look into the issue further.

       From July 8 until Borchardt quit on August 5, Borchardt never again raised the

issue of pay discrepancies. After he quit, Borchardt applied for and began receiving

unemployment benefits, on the basis that he quit his employment for a good reason

caused by J.R.’s Tech Center, Inc. J.R.’s Tech Center, Inc. appealed the determination of

eligibility and the ULJ held a hearing on the matter on October 14, 2014. At the hearing,




                                             2
Borchardt testified on his own behalf and Theis testified on behalf of J.R.’s Tech Center,

Inc.

       The ULJ concluded that the circumstances surrounding Borchardt’s decision to

quit did not “amount to a situation that would cause an average, reasonable individual to

quit.” Borchardt requested a reconsideration of the ULJ’s decision and the ULJ affirmed.

This certiorari appeal followed.

                                    DECISION

       Under the Minnesota Unemployment Insurance Law, an applicant for

unemployment benefits who quits his employment is ineligible for benefits unless one of

ten exceptions applies. Minn. Stat. § 268.095, subd. 1 (2014). In this case, the parties

agree that the only possible exception that might apply is the good-reason exception in

subdivision 1(1), which applies if the employee quit because of a good reason caused by

the employer.

       Minnesota law defines “good reason caused by the employer” as a reason “(1) that

is directly related to the employment and for which the employer is responsible; (2) that

is adverse to the worker; and (3) that would compel an average, reasonable worker to quit

and become unemployed rather than remaining in the employment.” Id., subd. 3(a)

(2014). Additionally, before quitting, the employee must complain to the employer and

give the employer a reasonable opportunity to correct the adverse conditions. Id., subd.

3(c) (2014).




                                            3
      The parties dispute whether the circumstances surrounding Borchardt’s decision to

quit were sufficient to have caused the average, reasonable employee to quit. Good cause

requires that the circumstances causing the applicant to quit were “real, not imaginary,

substantial not trifling, and reasonable, not whimsical.” Ferguson v. Dep’t of Emp’t

Servs., 311 Minn. 34, 44 n.5, 247 N.W.2d 895, 900 n.5 (1976) (quotation omitted).

Whether good cause exists is evaluated under the “standard of reasonableness as applied

to the average man or woman, and not to the supersensitive.” Id. (quotation omitted).

Mere dissatisfaction or frustration with working conditions does not constitute good

cause to quit. Portz v. Pipestone Skelgas, 397 N.W.2d 12, 14 (Minn. App. 1986).

      This court may reverse or modify a decision by a ULJ if a party’s substantial

rights were prejudiced because the ULJ’s findings, inferences, conclusions, or decision

are unsupported by substantial evidence in the record or affected by an error of law.

Minn. Stat. § 268.105, subd. 7(d)(3)-(5) (2014). Whether the applicant’s reason for

quitting qualifies for the good-reason exception is a legal question, which this court

reviews de novo. Nichols v. Reliant Eng’g & Mfg., Inc., 720 N.W.2d 590, 594 (Minn.

App. 2006). An appellate court views a ULJ’s factual findings in the light most favorable

to the decision, and does not disturb the ULJ’s findings if the evidence reasonably tends

to sustain them. Stagg v. Vintage Place Inc., 796 N.W.2d 312, 315 (Minn. 2011).

“Credibility determinations are the exclusive province of the ULJ . . . .” Bangtson v.

Allina Med. Grp., 766 N.W.2d 328, 332 (Minn. App. 2009) (quoting Skarhus v.

Davanni’s Inc., 721 N.W.2d 340, 345 (Minn. App. 2006)).




                                           4
      The purpose of chapter 268 is to assist those who are unemployed through no fault

of their own. Minn. Stat. § 268.03, subd. 1 (2014). The “chapter is remedial in nature

and must be applied in favor of awarding unemployment benefits.”              Minn. Stat.

§ 268.031, subd. 2 (2014).     Any provision precluding receipt of benefits must be

narrowly construed. Id.

      The ULJ’s decision assumes—without specifically finding—that Borchardt quit

because he believed that he had not been paid for all the hours he had worked. The ULJ

found that there were some discrepancies between Borchardt’s time cards and paychecks.

However, the ULJ credited Theis’s testimony regarding her calculation of paychecks, and

found that any discrepancies likely resulted from the company’s payroll practices of

(1) rounding to the nearest tenth of an hour and (2) deducting lunch breaks from the hours

reported. The ULJ found that Theis believed that she had paid Borchardt accurately.

Therefore, the ULJ concluded that Borchardt did not have good reason caused by the

employer to quit.

      The record includes one pay-period example that shows a one-hour shortfall even

if the maximum amount is rounded and deducted for lunch breaks. Despite this small

discrepancy, however, the ULJ appears to have correctly concluded that Borchardt did

not have good reason to quit. Borchardt potentially could have benefited from Theis’s

rounding during some pay periods and he admitted that he had not yet calculated his pay

for all of the pay periods he disputed. Nor did Borchardt follow up on his July 8

conversation with Theis to ask whether she was looking into the discrepancies for him.




                                            5
In other words, at the time Borchardt quit, he did not know whether his overall pay

during the disputed period was certainly short or whether he would yet be paid for any

shortfall in his paychecks. Although a possible paycheck discrepancy could cause an

employee to become frustrated or dissatisfied with their employer, it is not reasonable

under these circumstances for a person to quit their employment on that basis.

      Affirmed.




                                            6